EXHIBIT 10.35
 
******************************************************************************




 


Warrant
 
To Purchase Common Stock of
 
BIOLIFE SOLUTIONS, INC.




 


******************************************************************************
 
 
1

--------------------------------------------------------------------------------

 
 
THE ISSUANCE OF THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE
SECURITIES COMMISSION OF ANY STATE UNDER ANY STATE SECURITIES LAW.  THIS WARRANT
WAS ISSUED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION S
("REGULATION S") PROMULGATED UNDER THE ACT.  THIS WARRANT AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE OFFERED, SOLD, OR OTHERWISE
TRANSFERRED IN THE UNITED STATES OR TO U.S. PERSONS (AS SUCH TERM IS DEFINED IN
REGULATION S) UNLESS SUCH OFFER, SALE, AND TRANSFER ARE REGISTERED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS OR ARE MADE PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. FURTHERMORE, HEDGING
TRANSACTIONS INVOLVING THE WARRANT OR THE SECURITIES ISSUABLE UPON EXERCISE OF
THIS WARRANT MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.
 
WARRANT TO PURCHASE COMMON STOCK


OF


BIOLIFE SOLUTIONS, INC.
 
This is to Certify that, FOR VALUE RECEIVED, Thomas Girschweiler, or assigns
(the "Holder"), is entitled to purchase, subject to the provisions of this
Warrant, from BIOLIFE SOLUTIONS, INC., a Delaware corporation (the "Company"),
One Million (1,000,000) fully paid, validly issued, and nonassessable shares of
common stock, par value $.001 per share, of the Company ("Common Stock") at any
time or from time to time during the period set forth in Section (a) below, at
an exercise price of $0.08 per share.  The number of shares of Common Stock to
be received upon the exercise of this Warrant and the price to be paid for each
share of Common Stock underlying this Warrant may be adjusted from time to time
as hereinafter set forth.  The shares of Common Stock deliverable upon exercise
of this Warrant, as adjusted from time to time, are hereinafter sometimes
referred to as "Warrant Shares", and the exercise price, as adjusted from time
to time, is hereinafter sometimes referred to as the "Exercise Price".


 
2

--------------------------------------------------------------------------------

 
 
(a)           EXERCISE OF WARRANT.
 
(1) The Holder may exercise this Warrant, in whole or in part, at any time or
from time to time during the period commencing on the date hereof and
terminating 5:00 P.M. New York City time on May 25, 2017 (the “Termination
Date”) by surrendering to the Company, at its principal executive offices, this
Warrant accompanied by the Purchase Form attached hereto duly executed and the
payment of the Exercise Price for the number of Warrant Shares specified in such
Form.  Payment may be made in cash, by wire transfer or certified check payable
to the order of the Company, by any other lawful consideration as the Company
shall determine, or by any combination of such methods of payment.  In addition,
the Holder may exercise this Warrant, in whole or in part, on a “cashless” basis
as provided in Section (a)(2) below by surrendering to the Company this Warrant
accompanied by the net issue election notice attached hereto duly executed.


(2) The Holder may elect to receive, without the payment by the Holder of any
additional consideration, Warrant Shares equal to the value of this Warrant or
any portion hereof by the surrender of this Warrant to the Company, with the net
issue election notice annexed hereto duly executed, at the office of the
Company.  Thereupon, the Company shall issue to the Holder such number of fully
paid and nonassessable Warrant Shares as is computed using the following
formula:


X = Y (A-B)
A


 
where
X =
the number of Warrant Shares to be issued to the Holder pursuant to this Section
(a)(2).



 
Y =
the number of Warrant Shares covered by this Warrant in respect of which the net
issue election is made (i.e., the right to exercise is being surrendered)
pursuant to this Section (a)(2).



 
A =
the Current Market Value (as determined under Section (c) hereof) as at the time
the net issue election is made pursuant to this Section (a)(2).



 
B =
the Exercise Price in effect at the time the net issue election is made pursuant
to this Section (a)(2).

 
(3) The documentation and consideration, if any, delivered in connection with
any exercise of this Warrant collectively are referred to as the “Warrant
Exercise Documentation.”  As promptly as practicable, and in any event within
five Business Days after receipt of the Warrant Exercise Documentation, the
Company shall deliver or cause to be delivered to the Holder (A) certificates
representing the number of validly issued, fully paid and nonassessable Warrant
Shares specified in the Warrant Exercise Documentation, (B) if applicable, cash
in lieu of any fraction of a Warrant Share as provided below, and (C) if this
Warrant is exercised only in part, or is exercised on a cashless basis as
provided in Section (a)(2) hereof, a new Warrant or Warrants of like tenor,
dated the date hereof, evidencing the balance of the Warrant Shares in respect
of which this Warrant shall not have been exercised or used in the cashless
exercise.  Regardless of the date on which the items set forth in clauses (A),
(B), and (C) of this Section (a)(3) are delivered, any exercise of this Warrant
shall be deemed to have been made at the close of business on the date of
delivery of the Warrant Exercise Documentation, and the person entitled to
receive Warrant Shares upon such exercise shall be treated for all purposes as
having become the record holder of such Warrant Shares at such time.


 
3

--------------------------------------------------------------------------------

 
 
(b)  RESERVATION OF SHARES.  The Company shall at all times reserve for issuance
and/or delivery upon exercise of this Warrant such number of shares of its
Common Stock as shall be required for issuance and delivery upon exercise of
this Warrant.


(c)  FRACTIONAL SHARES.  No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant.  With respect to any
fraction of a share called for upon any exercise hereof, the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the Current
Market Value of a share, determined as follows:


(1)  If the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such exchange or listed for trading on the
NASDAQ system, the Current Market Value shall be the last reported sale price of
the Common Stock on such exchange or system on the last business day prior to
the date of exercise of this Warrant, or if no such sale is made on such day,
the average closing bid and asked prices for such day on such exchange or
system; or
 
(2)  If the Common Stock is not so listed or admitted to unlisted trading
privileges, the Current Market Value shall be the mean of the last reported bid
and asked prices reported by the National Quotation Bureau, Inc. on the last
business day prior to the date of the exercise of this Warrant; or
 
(3)  If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the Current Market
Value shall be an amount determined in such reasonable manner as may be
prescribed by the Board of Directors of the Company.
 
(d)  EXCHANGE, TRANSFER, ASSIGNMENT, OR LOSS OF WARRANT.  This Warrant is
exchangeable and transferable, without expense, at the option of the Holder,
upon presentation and surrender hereof to the Company or, at the Company's
option, at the office of its stock transfer agent, if any, for other Warrants of
different denominations entitling the holder thereof to purchase in the
aggregate the same number of shares of Common Stock purchasable hereunder.  Upon
surrender of this Warrant to the Company at its principal office or at the
office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed and funds sufficient to pay any transfer tax, the Company
shall execute and deliver, without charge, a new Warrant in the name of the
assignee named in such instrument of assignment and this Warrant promptly shall
be cancelled.  This Warrant may be divided or combined with other Warrants which
carry the same rights upon presentation hereof at the principal office of the
Company or at the office of its stock transfer agent, if any, together with a
written notice, signed by the Holder hereof, specifying the names and
denominations in which new Warrants are to be issued.  The term "Warrant" as
used herein includes any Warrants into which this Warrant may be divided or
exchanged.  Upon receipt by the Company of evidence satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant, and (in the case of
loss, theft, or destruction) of reasonably satisfactory indemnification or (if
mutilated) upon surrender and cancellation of this Warrant, the Company will
execute and deliver a new Warrant of like tenor and date.  Any such new Warrant
executed and delivered shall constitute an additional contractual obligation on
the part of the Company, whether or not this Warrant so lost, stolen, destroyed,
or mutilated shall be at any time enforceable by anyone.


 
4

--------------------------------------------------------------------------------

 
 
(e)  RIGHTS OF THE HOLDER.  The Holder shall not be entitled, by virtue hereof,
to any rights of a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.
 
(f)  ANTI-DILUTION PROVISIONS.  The Exercise Price in effect at any time and the
number and kind of securities purchasable upon the exercise of this Warrant
shall be subject to adjustment from time to time upon the happening of certain
events as follows:


(1)  If the Company shall (i) declare a dividend or make a distribution on its
outstanding shares of Common Stock in shares of Common Stock, (ii) subdivide or
reclassify its outstanding shares of Common Stock into a greater number of
shares, or (iii) combine or reclassify its outstanding shares of Common Stock
into a smaller number of shares, then the Exercise Price in effect at the time
of the record date for such dividend or distribution or of the effective date of
such subdivision, combination, or reclassification shall be proportionately
adjusted so that upon exercise of this Warrant after such date, the Holder shall
be entitled to receive the aggregate number and kind of shares which, if this
Warrant had been exercised by such Holder immediately prior to such date, the
Holder would have owned upon such exercise and been entitled to receive upon
such dividend, distribution, subdivision, combination, or reclassification.
 
(2)  If the Company shall fix a record date for the issuance of rights or
warrants to all holders of its Common Stock entitling them to subscribe for or
purchase shares of Common Stock (or securities convertible into Common Stock) at
a price per share (or having a conversion price per share) less than the current
market price of the Common Stock (as defined in Subsection (6) below) on the
record date mentioned below or less than the Exercise Price in effect
immediately prior to the date of such issuance, then the Exercise Price shall be
adjusted so that the same shall equal the price determined by multiplying the
Exercise Price in effect immediately prior to the date of such issuance by a
fraction, the numerator of which shall be the sum of the number of shares of
Common Stock outstanding on the record date mentioned below and the number of
additional shares of Common Stock which the aggregate offering price of the
total number of shares of Common Stock so offered (or the aggregate conversion
price of the convertible securities so offered) would purchase at such current
market price per share of the Common Stock or the Exercise Price in effect
immediately prior to such issuance, whichever is higher, and the denominator of
which shall be the sum of the number of shares of Common Stock outstanding on
such record date and the number of additional shares of Common Stock offered for
subscription or purchase (or into which the convertible securities so offered
are convertible).  Such adjustment shall be made successively whenever such
rights or warrants are issued and shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
rights or warrants.  To the extent that shares of Common Stock are not delivered
(or securities convertible into Common Stock are not delivered) after the
expiration of such rights or warrants, the Exercise Price shall be readjusted to
the Exercise Price which would then be in effect had the adjustments made upon
the issuance of such rights or warrants been made upon the basis of delivery of
only the number of shares of Common Stock (or securities convertible into Common
Stock) actually delivered.
 
 
5

--------------------------------------------------------------------------------

 
 
(3)  If the Company shall hereafter distribute to the holders of its Common
Stock evidences of its indebtedness or assets (excluding cash dividends or
distributions and dividends or distributions referred to in Subsection (1)
above) or subscription rights or warrants (excluding those referred to in
Subsection (2) above), then in each such case the Exercise Price in effect
thereafter shall be determined by multiplying the Exercise Price in effect
immediately prior thereto by a fraction, the numerator of which shall be the
total number of shares of Common Stock outstanding multiplied by the current
market price per share of Common Stock (as defined in Subsection (6) below),
less the fair market value (as determined by the Company's Board of Directors)
of said assets or evidences of indebtedness so distributed or of such rights or
warrants, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such current market price per share of
Common Stock.  Such adjustment shall be made successively whenever such a record
date is fixed.  Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such distribution.
 
(4)  To the extent that an adjustment has been made for purposes of determining
the Exercise Price upon issuance of any rights, options, or warrants to purchase
Common Stock, then the subsequent issuance of Common Stock upon actual exercise
of the rights, options, or warrants shall be excluded from the adjustment
provisions hereof.
 
(5)  Whenever the Exercise Price is adjusted pursuant to Subsections (1), (2),
or (3) above, the number of Warrant Shares purchasable upon exercise of this
Warrant simultaneously shall be adjusted by multiplying the number of Warrant
Shares initially issuable upon exercise of this Warrant by the Exercise Price in
effect on the date hereof and dividing the product so obtained by the Exercise
Price, as adjusted.
 
 
6

--------------------------------------------------------------------------------

 
 
(6)  For the purpose of any computation under Subsections (2) and (3) above, the
current market price per share of Common Stock at any date shall be deemed to be
the average of the daily closing prices of the Common Stock for 20 consecutive
trading days before such date.  The closing price for each day shall be the last
sale price or, in case no such reported sale takes place on such day, the
average of the last reported bid and asked prices, in either case on the
principal national securities exchange on which the Common Stock is admitted to
trading or listed, or if not listed or admitted to trading on such exchange, the
average of the highest reported bid and lowest reported asked prices as reported
by NASDAQ or other similar organization if NASDAQ is no longer reporting such
information, or if not so available, the fair market price as determined by the
Board of Directors.
 
(7)  No adjustment in the Exercise Price shall be required unless such
adjustment would require an increase or decrease of at least two cents ($0.02)
in such price; provided, however, that any adjustments which by reason of this
Subsection (7) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder.  All
calculations under this Section (f) shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be.  Anything in this Section
(f) to the contrary notwithstanding, the Company shall be entitled, but shall
not be required, to make such changes in the Exercise Price, in addition to
those required by this Section (f), as it shall determine, in its sole
discretion, to be advisable in order that any dividend or distribution in shares
of Common Stock, or any subdivision, reclassification, or combination of Common
Stock, hereafter made by the Company shall not result in any federal income tax
liability to the holders of Common Stock or securities convertible into Common
Stock (including the Warrants).
 
(8)  If, at any time, as a result of an adjustment made pursuant to Subsection
(1) above, the Holder of this Warrant, upon exercise, shall become entitled to
receive any shares of the Company other than Common Stock, then thereafter the
number of such other shares so receivable upon exercise of this Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Stock
contained in Subsections (1) to (7) above.
 
(9)  Irrespective of any adjustments in the Exercise Price or the number or kind
of shares purchasable upon exercise of this Warrant, Warrant certificates
theretofore or thereafter issued upon exchange, transfer, assignment, loss of
certificate, or upon exercise in part may continue to express the same price and
number and kind of shares as were stated in the Warrant certificates when the
same were issued.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)  OFFICER'S CERTIFICATE.  Whenever the Exercise Price shall be adjusted as
required by the provisions of the foregoing Section, the Company forthwith shall
file in the custody of its Secretary or an Assistant Secretary at its principal
office and with the stock transfer agent responsible for this Warrant, if any,
an officer's certificate showing the adjusted Exercise Price determined as
herein provided, setting forth in reasonable detail the facts requiring such
adjustment, including a statement of the number of additional shares of Common
Stock, if any, and such other facts as shall be necessary to show the reason for
and the manner of computing such adjustment.  Each such officer's certificate
shall be made available at all reasonable times for inspection by the Holder
and, forthwith after each such adjustment, the Company shall mail a copy of such
certificate to the Holder by certified mail.  In the event of a failure by the
Company to deliver an officer's certificate within thirty (30) days of the
occurrence of an event requiring an adjustment under the provisions of Section
(f) hereof, the Termination Date shall be extended by the length of time equal
to the time between the thirtieth day after the adjustment event and the date
the officer's certificate is delivered.
 
(h)  NOTICES TO WARRANT HOLDERS.  So long as this Warrant shall be outstanding,
(i) if the Company shall pay any dividend or make any distribution upon the
Common Stock, (ii) if the Company shall offer to all of the holders of Common
Stock for subscription or purchase by them any share of any class or any other
rights, or (iii) if any capital reorganization of the Company, reclassification
of the capital stock of the Company, consolidation or merger of the Company with
or into another corporation, sale, lease, or transfer of all or substantially
all of the property and assets of the Company to another corporation, or
voluntary or involuntary dissolution, liquidation, or winding up of the Company
shall be effected, then in any such case, the Company shall cause to be mailed
by certified mail to the Holder, at least ten days prior to the date specified
in (x) or (y) below, as the case may be, a notice containing a brief description
of the proposed action and stating the date on which (x) a record is to be taken
for the purpose of such dividend, distribution, or rights, or (y) such
reorganization, reclassification, consolidation, merger, sale, lease, transfer,
dissolution, liquidation, or winding up is to take place and the date, if any is
to be fixed, as of which the holders of Common Stock or other securities shall
receive cash or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, lease, transfer, dissolution,
liquidation, or winding up.


 
8

--------------------------------------------------------------------------------

 
 
(i)  RECLASSIFICATION, REORGANIZATION OR MERGER.  In case of any
reclassification, capital reorganization, or other change of outstanding shares
of Common Stock, or in case of any consolidation or merger of the Company with
or into another corporation (other than a merger in which the Company is the
continuing corporation and which does not result in any reclassification,
capital reorganization, or other change of outstanding shares of Common Stock of
the class issuable upon exercise of this Warrant) or in case of any sale, lease,
or conveyance to another corporation of all or substantially all of the business
and assets of the Company, the Company, as a condition precedent to such
transaction, shall cause effective provisions to be made so that the Holder
shall have the right thereafter by exercising this Warrant at any time prior to
the expiration of this Warrant, to purchase the kind and amount of shares of
stock and other securities and property receivable upon such reclassification,
capital reorganization or other change, consolidation, merger, sale, or
conveyance by a holder of the number of shares of Common Stock which might have
been purchased upon exercise of this Warrant immediately prior to such
reclassification, capital reorganization or other change, consolidation, merger,
sale, lease, or conveyance.  Any such provision shall include provision for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Warrant.  The foregoing provisions of this
Section (i) shall similarly apply to successive reclassifications, capital
reorganizations or other changes of shares of Common Stock and to successive
consolidations, mergers, sales, leases, or conveyances.  If, in connection with
any such reclassification, capital reorganization or other change,
consolidation, merger, sale, lease, or conveyance, additional shares of Common
Stock shall be issued in exchange, conversion, substitution or payment, in whole
or in part, for a security of the Company other than Common Stock, then any such
issue shall be treated as an issue of Common Stock covered by the provisions of
Subsection (1) of Section (f) hereof.


(j)  REGISTRATION UNDER THE SECURITIES ACT OF 1933.
 
(1)  If the Holder is not entitled to resell the Warrant Shares under Rule 144
of the Act, then, within twelve (12) months of the exercise of this Warrant, the
Company shall file at its own expense a registration statement on Form S-3 if
available for use by the Company (the "Registration Statement"), covering the
resale of the Warrant Shares by the Holder thereof, and shall use its best
efforts to cause the Registration Statement to become effective and to keep the
Registration Statement effective until such time that the Warrant Shares have
been sold or the Holder is entitled to sell the Warrant Shares under Rule
144.  The Warrant Shares also shall be registered under such state securities
laws as the Holder may reasonably request.  The Company promptly shall give the
Holders written notification of the effectiveness of the Registration Statement
under the Act, and, when determined, each state where registered.
 
(2)  Notwithstanding the above, the Company's obligation to file the
Registration Statement, and/or to keep the Registration continuously effective
shall be suspended during any period that there exists any material, non-public
information relating to the Company. Holder recognizes that the occurrence of
certain corporate developments, including significant acquisitions, may result
in the failure of the Registration Statement to contain all information required
in accordance with applicable law until an amendment or supplement is filed and
made available to the Holder.  Holder recognizes that in such event, sales under
the Registration Statement will be suspended until the Company files the
necessary amendments or supplements thereto.  The Company agrees to use its best
efforts to prepare and file with the Securities and Exchange Commission, such
amendments and supplements to the Registration Statement, as well as the
prospectus used in connection therewith, as may be necessary to keep the
Registration Statement effective until such time as all of the Warrant Shares
covered by the Registration Statement are sold or the Holder is entitled to sell
such Warrant Shares under Rule 144.  In connection therewith, the Company shall
supply prospectuses and such other documents as the Holder may reasonably
request in order to facilitate the sale or other disposition of such Warrant
Shares.


 
9

--------------------------------------------------------------------------------

 
 
(3)  If at any time the Company shall determine to register under the Act any of
its capital stock (other than a registration pursuant to Section (j)(1), a
registration relating solely to the sale of securities to participants in a
Company employee benefits plan, a registration on any form which does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Warrant Shares or a
registration in which the offer and sale of the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities which are
also being registered), it shall send to the Holder written notice of such
determination and, if within fifteen (15) days after receipt of such notice, the
Holder shall so request in writing, the Company shall use its best efforts to
include in such registration statement all or any part of the Warrant Shares
that the Holder requests to be registered.  If the total amount of shares
requested by the Holder to be included in such offering exceeds the amount of
securities that the managing underwriter determines in its sole discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including the
Warrant Shares, which the managing underwriter determines in its sole discretion
will not jeopardize the success of the offering (the securities so included to
be allocated first, to the Company, and second, to the Holder).  The number of
shares requested to be included by the Holder shall not be reduced below 10% of
the total number of securities to be provided in the registration.


(4)  The Company will make timely filings of all required reports in accordance
with requirements of the Securities Exchange Act of 1934, as amended.


(5)  In the case of a registration under this Section (j), the Company shall
bear all costs and expenses of such registration, including, but not limited to,
filing fees, “blue sky” fees and expenses, and all NASD, stock exchange listing
and qualification fees; provided, however, that the Company shall have no
obligation to pay or otherwise bear (i) any portion of the underwriter’s
commissions or discounts attributable to the Warrant Shares being offered and
sold by the Holder, (ii) any stock transfer taxes, (iii) any fees of counsel for
the Holder, or (iv) any of such expenses if the payment of such expenses by the
Company is prohibited by the laws of a state in which such offering is qualified
and only to the extent so prohibited; provided, however, that the Company shall
not be required to pay for any expenses of any registration proceeding begun if
the registration request is subsequently withdrawn at the request of the Holder.
 
 
10

--------------------------------------------------------------------------------

 
 
(6)  The Company shall indemnify and hold harmless the Holder of the Warrant
Shares covered by the Registra­tion Statement, each underwriter (within the
meaning of the Act) of the Warrant Shares, and each person, if any, who controls
(within the meaning of the Act) the Holder and/or any such underwriter, from,
against, for and in respect of any and all losses, claims, damages, liabilities,
expenses (including reasonable attorneys fees), and costs (collectively, the
"Liabilities") to which the Holder, underwriter, or controlling person may
become subject, under the Act or otherwise, insofar as such Liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
of any material fact contained in the Registration Statement, any preliminary
prospectus or final prospectus constituting a part thereof, or any amendment or
supplement thereto, or arise out of or are based upon the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading.  The Company shall reimburse the Holder,
underwriter, and controlling person for any and all expenses (including
reasonable attorneys’ fees) reasonably incurred by each such party in connection
with investigating or defending any such Liability or action; provided, however,
the Company shall not be liable in any such case to the extent that any such
Liability arises out of or is based upon an untrue statement or omission in such
Registration Statement, preliminary prospectus, final prospectus, amendment or
supplement, made in reliance upon and in conformity with information furnished
by any Holder, underwriter, or controlling person.
 
(7)  The Holder shall indemnify and hold harmless the Company, each of its
directors and officers who have signed such Registration Statement as well as
such amendments and supplements thereto, and each person, if any, who controls
the Company (within the meaning of the Act), from, against, for and in respect
to any and all Liabilities to which the Company or any such director, officer,
or control­ling person may become subject, under the Act or otherwise, insofar
as such Liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement of any material fact contained in such Registration
Statement, preliminary prospectus, final prospectus, amendment or supplement, or
arise out of or are based upon the omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading.  The Holder shall reimburse the Company or any such director,
officer, or controlling person for any legal or other expenses reasonably
incurred by them or any of them in connection with investigating or defending
any such Liability or action; provided, however, in each case, the Holder shall
be liable only to the extent that such untrue statement or omission in such
Registration Statement, preliminary prospectus, final prospectus, amendment or
supplement, was made in reliance upon and in conformity with information
furnished by the Holder.


 
11

--------------------------------------------------------------------------------

 
 
(k)  AMENDMENT; WAIVER OF PROVISIONS.  This Warrant may not be amended and
compliance with any provision hereof may not be waived, except pursuant to a
written instrument signed by the parties hereto.


Dated: As of May 30, 2012
 

  BIOLIFE SOLUTIONS, INC.            
By:
/S/ Mike Rice       Mike Rice, Chief Executive Officer  

 
 
12

--------------------------------------------------------------------------------

 
 
PURCHASE FORM
 

  Dated _____________, ____

 
The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing _____________ shares of Common Stock and hereby makes
payment of __________________________ in payment of the actual exercise price
thereof.  Please issue and deliver all such shares to the undersigned at the
address stated below.
 

Name:        (Please typewrite or print in block letters)         Address:      
    Signature:    

 
ASSIGNMENT FORM
 

 
FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns, and transfers unto
 

Name       (Please typewrite or print in block letters)         Address        
 

 
the right to purchase Common Stock represented by this Warrant to the extent of
_______ shares as to which such right is exercisable and does hereby irrevocably
constitute and appoint ________________ attorney, to transfer the same on the
books of the Company with full power of substitution in the premises.


Date _______________, _____




Signature__________________________
 
 
13

--------------------------------------------------------------------------------

 
 
NET ISSUE ELECTION NOTICE
 


 

To: BioLife Solutions, Inc.   3303 Monte Villa Parkway   Suite 310   Bothell, WA
98021

 
The undersigned hereby elects under Section (a)(2) to surrender the right to
purchase _______ Warrant Shares pursuant to this Warrant.  The certificate(s)
for the Warrant Shares issuable upon such net issue election shall be issued in
the name of the undersigned or as otherwise indicated below.
 

        Name (please print)                       Address                
Signature                 Name for Registration (if different from name above)  

 
Dated:_______________
 
 
 
14

--------------------------------------------------------------------------------